               Case 1:21-cv-00510-LJL Document 47 Filed 04/21/21 Page 1 of 3


                                                                                          Arent Fox LLP / Attorneys at Law
                                                               Boston / Los Angeles / New York / San Francisco / Washington




     April 21, 2021                                                                 Linda M. Jackson
                                                                                    Partner
                                                                                    202.775.5785 DIRECT
     The Honorable Lewis J. Liman                                                   202.857.6395 FAX
     Judge of the United States District Court                                      linda.jackson@arentfox.com
     Southern District of New York
     500 Pearl Street, Room 701                                                     Reference Number
                                                                                    038543.00016
     New York, NY 10007

     Re:     Mikityuk et al. v. Cision US Inc. et al., Case No. 1:21-cv-00510-LJL

     Dear Judge Liman:

     Defendants submit this letter brief in response to the Court’s April 16, 2021 Order.

     I.      The FLSA’s Express Terms Govern the Limitations Period for Opt-In Plaintiffs.

     The FLSA expressly provides how and when the limitations period stops running on an opt-in
     plaintiff’s claims. An opt-in plaintiff must give written consent, 29 U.S.C. § 216(b), and file it
     with the court, 29 U.S.C. § 256(b). As the Court noted, the FLSA treats the action as having been
     “commenced” on “the subsequent date on which such written consent is filed in the court.” Id.
     Thus, only by filing a written consent can an opt-in plaintiff be deemed to have “commenced” his
     or her action, on which date the limitations period stops running. The limitations period for each
     putative plaintiff continues to run until he or she files a consent. Hoffman v. Sbarro, Inc., 982 F.
     Supp. 249, 260 (S.D.N.Y. 1997).

     These plain and express statutory terms control. Simply put, the FLSA authorizes only the filing
     of written consent with the Court as stopping the running of the limitations period—no other step
     can do so. The Court must follow the FLSA’s clear and unambiguous terms.

     As the Court recognized, the FLSA’s opt-in provisions have “the virtue of setting a certain,
     recognizable, and verifiable date from which to measure” the limitations period for a specific
     plaintiff. By requiring filing opt-in consents with the Court, the FLSA allows for a neutral
     determination of the date an individual filed the consent based on when the Clerk of Court received
     the notice. Any other means inevitably would lead to disputes about timing and other issues.

     With the filing date controlling, courts have sought to shorten possible filing delays by ordering
     that opt-in plaintiffs submit their signed consent directly to the Clerk of Court instead of to
     plaintiffs’ counsel. See, e.g, Gomez v. Terri Vegetarian LLC, Civ. No. 17-213, 2017 WL 2628880,
     at *3 (S.D.N.Y. June 16, 2017); Robles v. Liberty Rest. Supply, Corp., Civ. No. 12-5021, 2013 WL
     6684954, at *9 (E.D.N.Y. Dec. 18, 2013). That approach can prevent “the turnaround time
     occasioned between” plaintiffs’ counsel receiving a consent and its eventual filing. Brabham v.

Smart In
Your World                                                                                                   arentfox.com
          Case 1:21-cv-00510-LJL Document 47 Filed 04/21/21 Page 2 of 3

                                                                           The Hon. Lewis J. Liman
                                                                           April 21, 2021
                                                                           Page 2




Mega Tempering & Glass Corp., Civ. No. 13-54, 2013 WL 3357722, at *7 (E.D.N.Y. July 3,
2013). This direct practice “is in the best interest of any opt-in plaintiff.” Robles, 2013 WL
6684954, at *9; see also Brabham, 2013 WL 3357722, at *7 (same).

Although some Second Circuit courts permitted opt-in plaintiffs to submit consents through
plaintiffs’ counsel, no authority mandates that approach, nor do the cases permitting it assess the
appropriateness of it in the context of Section 256. Moreover, employees cannot be required to
use that approach, having the right to their own counsel. Whitehorn v. Wolfgang’s Steakhouse,
Inc., 767 F. Supp. 2d 445, 450–51 (S.D.N.Y. 2011). Returning consents to plaintiffs’ counsel
improperly discourages exercising that right. Brabham, 2013 WL 3357722, at *7. Indeed, the
common practice in this Court’s sister jurisdiction is to have opt-in plaintiffs send their consent
forms directly to the Clerk of the Court. Velasquez v. Digital Page, Inc., No. 11-CV-3892, 2014
WL 2048425, at *14 (E.D.N.Y. May 19, 2014). It also recognized that courts generally use that
practice in the majority of FLSA cases. See Brabham, 2013 WL 3357722, at *7.

II.    Allowing Opt-In Plaintiffs to Return Consents to Plaintiffs’ Counsel for Filing Does
       Not Stop the Running of the Limitations Period or Allow Tolling.

Because the FLSA expressly provides that the limitations period runs until an opt-in plaintiff files
written consent with the Court, submitting the consent to Plaintiffs’ counsel or to any other person
or place beforehand thus cannot stop or toll the running of that period earlier. See Brabham, 2013
WL 3357722, at *7. Even where courts have permitted a named plaintiff’s counsel to receive and
file consent forms, they have refused to toll the statute of limitations. See, e.g., Robinson-Smith v.
Gov’t Emps. Ins. Co., 424 F. Supp. 2d 117, 120–23 (D.D.C. 2006).

Indeed, this Court already held that equitable tolling cannot apply here. Huer Huang v. Shanghai
City Corp., Civ. No. 19-7702 (LJL), 2020 WL 5849099, at *12–14 (S.D.N.Y. Oct. 1, 2020). It
correctly recognized that equitable tolling may apply only in “rare and exceptional circumstances,”
such as where individualized evidence showed a plaintiff pursued his or her rights diligently, but
“some extraordinary circumstance stood in [the] way.” Id. In Huer Huang, this Court rejected
tolling because ordinary and expected periods of delay did not justify blanket tolling and would
eviscerate the FLSA’s statute of limitations. Id. The Court should so conclude here.

III.   Conclusion

Accordingly, the FLSA requires the limitations period to run until an opt-in plaintiff files a consent,
and is inconsistent with the notion of submitting it to Plaintiffs’ counsel. In short, doing so leaves
room for confusion, mistake, and delay in a way that prejudices rather than protects the interests
of putative class members. Defendants request that the Court approve Defendants’ proposed
version of the notice and Consent to Join, limited to individuals who allegedly worked unpaid
overtime, a recognized “prerequisite[ ] to joining th[e] action.” Hoffman, 982 F. Supp. at 264.
         Case 1:21-cv-00510-LJL Document 47 Filed 04/21/21 Page 3 of 3

                                                         The Hon. Lewis J. Liman
                                                         April 21, 2021
                                                         Page 3




Respectfully submitted,

/s/ Linda M. Jackson

Linda M. Jackson
